 



EXHIBIT 10.2

Agreement for IBM Global Financing Platinum Plan

Invoice Discounting Schedule

Supplies Distributors S.A./Business Supplies Distributors Europe B.V.

                         
Your Name
    Supplies Distributors S.A. and Business Supplies Distributors Europe B.V.  
  Schedule Number     5    
Your Number
    SDSA — RC Liege 208795 BSDE — HR Maastricht 14062763     Effective date of
Schedule     30 March 2005    
Credit Limit
    €12,500,000     Commencement Date     27 September 2001    
No Charge Period
    IBM 45 days     Prepayment
Percentage     (i) 80% of Eligible IBM Reimbursables (1)
(ii) 80% of Eligible IBM Receivables    



Collateral Value of Stock-in-Trade



  (A)   100% of paid for IBM Printing Sytems Division inventory (other than
(a) machines which IBM Printing Systems Division has declared obsolete at least
60 days prior to the date of determination and (b) service parts) which (i) we
have purchased the associated Supplier Invoice from the Authorised Supplier on
or after the Closing Date (ii) purchased directly from IBM prior to the Closing
Date and not subject to retention of title, provided, however, we have a first
priority security interest in such inventory, (iii) is repurchasable under a
repurchase agreement with the Authorized Supplier and (iv) is secured and
managed through a pledge with Dispostion, with coverage percentage acceptable to
us (such acceptable percentage to be determined by us within 60 days of the date
this Schedule is executed)The value to be assigned to such inventory shall be
based upon the Supplier Invoice net of all applicable credit notes.     (B)  
 IBM Ireland is added as Authorised Supplier as well as IBM Endicott and IBM
Singapore

1



--------------------------------------------------------------------------------



 



                FINANCE CHARGES (2)    
Base Rate (3)
    EURIBOR    
Discount Charge (5)
    Base Rate plus 2.0.%    
Default Rate
    Base Rate plus 7%    
Shortfall Fee
    0.30% of Shortfall Amount    
Banking Transfer Charge
    Nil    
Service Fee per Notification
    N/A    
Monthly Service Fee, Set up Fee
    €1,500 plus VAT per month    
Survey Fee
    €5,000 plus VAT per IBM GF survey    
Security Filing Fee
    Any fees required as a result of Uniform Commercial Code filings in US in
connection with Collateralised Guarantees granted by SDI, Holdings and PFS    
Unused Line Fee
    Equal to thirty seven and one half (37.5) basis points times the weekly
average unused portion of the Credit Line, accruable from the closing date and
computed on the basis of a 360-day year, payable quarterly in arrears and upon
the maturity or termination of the Credit Line    
Extended Credit Charge
    Base Rate plus 2.00%    
REPORTING
         
Audited Accounts (4)
    90 days after fiscal year    
Management (unaudited) Accounts
    35 days after fiscal calendar quarter    
Collateral Management Report
    10 days after calendar month    
Aged Creditor Report
    10 days after calendar month    
Stock Report
    10 days after calendar month    
Fixed Asset Register
    10 days after calendar month    
Surveys
    A maximum of 4 times per year and not more than one per quarter    
Financial Covenant Compliance Certificate from both SDSA and Holdings
    45 days after fiscal period    
Extended Credit Period
    in 10 day increments up to 30 days    
Maximum Amount of Prepayments
    The maximum principal amount of Prepayments that may be outstanding at any
time shall be Euros 1,500,000    

2



--------------------------------------------------------------------------------



 



             
ADDITIONAL COLLATERAL
         
This Agreement
         
Stock Pledge Agreement among Supplies Distributors, Inc (“SDI”), and IBM GF,
whereby SDI pledges 65% of its shares in SDSA and BSDE to IBM GF
    Amended and Restated Stock Pledge    
Liens: Charges: Pledges: Fixed and Floating Charge over all inventory of SDSA
and BSDE and Convention de Gage of SDSA to be registered at Commercial Court
    As provided by us    
Guarantees of payment of amounts due under the agreement.
    Amended and Restated Collateralised Guarantees from PFS, Holdings, and SDI
Amended and Restated Corporate Guaranty from PFSweb    
Amended and Restated Notes Payable Subordination from SDI in respect of SDSA
    As provided by us    
Opinion of Counsel
    a favourable opinion of counsel for Loan Parties (to be provided post
closing) in substantially the form provided to you by us satisfactory to us and
from counsel satisfactory to it;.    
Certificate of Authority
    a certificate of the secretary or an assistant secretary of each Loan Party
as applicable, certifying that, among other items, (i) BSDE and PFS Web B.V. are
duly organized under the laws of the Netherlands and are registered to conduct
business in Belgium, (ii) SDSA is duly organized under the laws of the Kingdom
of Belgium and registered to do business there (iii) true and complete copies of
the articles of incorporation, or corresponding organizational documents, as
applicable, and your by-laws are delivered therewith, together with all
amendments and addenda thereto as in effect on the date thereof, (iv) the
resolution as stated in the certificate is a true, accurate and compared copy of
the resolution adopted by your Board of Directors authorizing the execution,
delivery and performance of this Agreement and each other document executed and
delivered in connection herewith, and (v) the names and true signatures of your
officers authorized to sign this Agreement and the other documents;    
Miscellaneous
   
•    Listing of all creditors (if any) providing accounts receivable financing
to you;
   

   
•    A duly executed compliance certificate as to your compliance with the
financial covenants set forth below as of the last fiscal month you have
published financial statements;
   

   
•    A copy of an all-risk insurance certificate pursuant to Clause 8.2.5 of the
Agreement.
   

3



--------------------------------------------------------------------------------



 



OTHER CONDITIONS

1. Valid and enforceable customary documentation for the Collateral provided by
BSDE, SDSA and PFS Web B.V.

2. Any strategic changes in the structure of the group, significant management
changes and/or any major changes in Capex/investment plans to be advised to IBM
GF immediately.

3. Prepayments under the Platinum Plan are not to be used for early repayment of
commercial loans.

4. The Financial Statements of SDSA and BSDA as of Closing Date in form and
substance satisfactory to us in our sole discretion;

5. A certified copy of the current organization chart of Loan Parties;

6. Evidence satisfactory to us that UCC-1 statements have been filed against
SDI, Holdings and PFS with IBM GF as the Lien holder;

7. IBM Credit is satisfied that all conditions precedent in accordance with the
AIF have been met; and

8. Liquidation of BSD Europe B.V. is approved on terms that SDSA acknowledges
that it will remain liable solely for all obligations owed or be come owing by
both entities currently under this Agreement.



FINANCIAL COVENANTS

SDSA and BSDE will be required, on a consolidated basis, to maintain the
following financial ratios, percentages and amounts on a year to date basis as
of the last day of the fiscal period under review (quarterly and annually) by us
and IBM Credit:

                  Covenant   Covenant Requirement (i)   Debt to Tangible Net
Worth   Greater than Zero and Less than 7.0:1.0
  
  (ii)
(iii)   Net Profit after Tax to Revenue
Working Capital Turnover (WCTO)   Greater than 0.10 percent
Greater than Zero and Less than 43.0:1.0
  
 



PFSweb, Inc. will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review (
quarterly and annually) by IBM Credit:

                  Covenant   Covenant Requirement (v)   Tangible Net Worth  
Greater than $18,000,000.00 for period ending 03/31/04 and beyond.
 
 

FINANCIAL COVENANT DEFINITIONS

The following terms shall have the following respective meanings in this
Schedule. All amounts shall be determined in accordance with generally accepted
accounting principles (GAAP).

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss), after taxes, of SDSA and BSDE on a consolidated basis for such
period determined in accordance with GAAP.

“Current” shall mean within the ongoing twelve-month period.

“Current Assets” shall mean assets that are cash or expected to become cash
within the ongoing twelve months.

4



--------------------------------------------------------------------------------



 



“Current Liabilities” shall mean payment obligations resulting from past or
current transactions that require settlement within the ongoing twelve-month
period. All indebtedness to IBM GF shall be considered a Current Liability for
purposes of determining compliance with the Financial Covenants.

“Debt” shall mean all liabilities or obligations to pay another person/company a
certain amount at a specified date excluding subordinated debt.

“Long Term” shall mean beyond the ongoing twelve-month period.

“Long Term Assets” shall mean assets that take longer than a year to be
converted to cash. They are divided into four categories: tangible assets,
investments, intangibles and other.

“Long Term Debt” shall mean payment obligations of indebtedness which mature
more than twelve months from the date of determination, or mature within twelve
months from such date but are renewable or extendible at the option of the
debtor to a date more than twelve months from the date of determination.

“Net Profit after Tax” shall mean Revenue plus all other income, minus all costs
(excluding amortization of good will), including applicable taxes, excluding
currency adjustments for each period (other than for annual periods to the
extent required by GAAP).

“Revenue” shall mean the monetary expression of the aggregate of products or
services transferred by an enterprise to its customers (excluding intercompany
transactions) for which said customers have paid or are obligated to pay, plus
other income as allowed.

“Subordinated Debt” shall mean SDSA’s indebtedness to third parties as evidenced
by an executed Notes Payable Subordination Agreement in favor of IBM GF (all
Subordinated Debt shall not be considered Current Liabilities).

“Tangible Net Worth” shall mean Total Net Worth minus goodwill

“Total Assets” shall mean the total of Current Assets and Long Term Assets.

“Total Liabilities” shall mean the Current Liabilities and Long Term Debt less
Subordinated Debt, resulting from past or current transactions, that require
settlement in the future.

“Total Net Worth” (the amount of owner’s or stockholder’s ownership in an
enterprise) is equal to Total Assets minus Total Liabilities.

“Working Capital” shall mean Current Assets minus Current Liabilities.

“Working Capital Turnover (WCTO)” shall mean annualised Revenue divided by
Working Capital.

5



--------------------------------------------------------------------------------



 



Addresses

Pursuant to Clause 11.9 of the Agreement, the following are the addresses of the
parties to the Agreement:



             
(i) if to IBM GF:
    (ii) if to SDSA:    
 
         
IBM Belgium Financial Services S.A.
Avenue du Bourget         
, BE- 42 1130 Brussels
VAT BE 424300467
    Supplies Distributors S.A.
Rue Louis Blériot 5
B-4460 Gráce-Hollogne
Belgium

:

               
(iii) if to BSDE:
    (iv) if to PFS Web B.V.    
 
         
Business Supplies Distributors Europe BV
Dalderhaag 13
6136 KM Sittard
The Nederlands


    PFS Web B.V.
c/o SDSA  

Footnotes:



(1)   The maximum value for collateral representing IBM Reimbursables is
€2 million.



(2)   All charges are exclusive of any taxes and duties. You agree to pay all
applicable taxes and duties.



(3)   “EURIBOR”, is the one month rate for Euros determined by the Banking
Federation of the European Union appearing on Reuters page 01 at or about 11:00
am (Central European Time) on the relevant day. “Reuters page 01” means the
display designated as “Page 01” on the Reuters Service (or such other page as
may replace Page 01 on that service or such other service as may replace it). On
the first Business Day of a calendar month the Base Rate will be changed to
EURIBOR appearing for the last Business Day of the previous calendar month. If
at any time, EURIBOR changes by 0.25% or more, the Base Rate will be changed by
the same amount on the day of such change or the next following Business Day.
Charges accruing from day to day will be calculated on the basis of a year of
360 days and the actual number of days elapsed. If the Due Date for payment in
Euros is not a day on which settlement in Euros can be effected, the payment
will be made on the preceding Business Day on which settlement can be effected.



(4)   Audited Accounts within 90 days of fiscal year end. Revised business
plans/budgets will also be required at this time to enable an annual facility
and covenant review to be effected by us

6



--------------------------------------------------------------------------------



 



By signing below all parties accept the terms of the Schedule. This Schedule
amends and replaces any Schedule issued and/or dated previously to this one.

                          Signed on behalf of   Signed on behalf of    
 
                        SUPPLIERS DISTRIBUTORS S.A.   IBM BELGIUM FINANCIAL
SERVICES S.A.    
 
                        TVA BE 475.286.142   TVA BE 424.300.467    
 
                        Signed:       Signed:    

                       
 
                        By Name:       By Name:        

                       
 
                        Title:       Title:    

                       
 
                        Signature:       Signature:        

                       
 
                        Date:       Date:        

                       
 
                        BUSINESS SUPPLIES DISTRIBUTORS EUROPE BV   PFS WEB B.V.
   
 
                        Signed:       Signed:        

                       
 
                        By Name:       By Name:        

                       
 
                        Title:       Title:        

                       
 
                        Signature:       Signature:        

                       
 
                        Date:       Date:        

                       

7